In an action in negligence and malpractice, order granting plaintiffs’ motion to examine the defendants before trial modified by striking out the items following the first ordering paragraph which are numbered as follows: 6, 7, 15, 16, 18 and 19; by substituting in place of item 19 a paragraph reading as follows: “ The treatments and arrangements under and pursuant to which the infant plaintiff became and remained a patient at the hospital of the defendant Trinity Hospital;” by strildng out the item numbered 3 which follows the second ordering paragraph; and as thus modified the order is affirmed, without *739costs; the examination to proceed on five days’ notice. No opinion. Lazansky, P, J., Davis, Johnston, Adel and Taylor, JJ., concur.